Exhibit 10.1

 

 

LOAN PURCHASE AND SALE AGREEMENT

 

THIS LOAN PURCHASE AND SALE AGREEMENT dated as of September 30, 2019 (“Effective
Date”) is by and between HF Group Holding Corp. a North Carolina corporation,
and its wholly-owned subsidiary, Han Feng, Inc., a North Carolina corporation,
each having its principal office in Greensboro, North Carolina (jointly
“Seller”) and Zhou Min Ni, a resident of North Carolina (“Buyer”).

 

WHEREAS, Seller is the owner of the Assets and Seller wishes to sell the Assets
to Buyer, who wishes to purchase them in accordance with the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

 

1. Definitions; Interpretation.

 

Capitalized terms shall be defined as set forth in this Agreement or in any
Exhibit or Schedule to this Agreement. The defined terms shall apply equally to
both the singular and plural forms of the defined terms.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agreement” means this Loan Purchase and Sale Agreement, including all Exhibits
and Schedules, as the same may be amended, modified or supplemented and in
effect from time to time.

 

“Agreement Date” means the Effective Date.

 

“Assets” means any and all of Seller’s right, title, and interest in, to and
under the Loans and if applicable, the following: (a) all amounts payable and
all Obligations owed to Seller under the Loan Documents and all obligations owed
to Seller in respect of the Loans or the Loan Documents; (b) all claims, suits,
causes of action, and any other right of Seller, whether known or unknown,
against Borrower or any Obligor that is based upon, arises out of and is related
to any of the foregoing; and, (c) all cash or other property received by Seller
from any Borrower or Obligor and applied or effected by or for the account of
Seller, in each case in respect of the Loans to the extent that such receipt,
application or effect shall have occurred on or after the Cut-Off Date.

 

“Assumed Obligations” means Seller’s obligations and liabilities with respect
to, or in connection with, the Assets.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. Section 101
et. seq., as amended.

 

1

--------------------------------------------------------------------------------

 

 

“Borrower” means, with respect to any Loan, each Person that is a borrower,
debtor or primary obligor under the Loan Documents governing or evidencing such
Loan.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to be closed in Greensboro,
North Carolina.

 

“Closing” is defined in Section 3.4.

 

“Closing Costs” is defined in Section 3.5.

 

“Closing Date” means the date Seller receives the Purchase Consideration and
Buyer has performed all of his obligations and conditions to Closing but in any
event not later than September 30, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Collections” means all payments and other distributions of cash, notes or other
property (including Collateral) received under or in respect of the Assets.

 

“Confidentiality Agreement” means that certain confidentiality agreement between
Buyer and Seller, as the same may be amended, modified or supplemented and in
effect from time to time.

 

“Cut-Off Date” means September 30, 2019.

 

“Deposit” means Zero Dollars ($0.00).

 

“Encumbrance” means any (a) mortgage, pledge, lien, security interest, or other
encumbrance, security agreement, security arrangement or adverse claim against
title of any kind, or (b) agreement to create or effect any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.

 

“Exhibit” means an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Governmental Authority” means any foreign, Federal, state, municipal or other
governmental department, agency, institution, authority, regulatory body, court
or tribunal, foreign or domestic, and includes arbitration bodies, whether
governmental, private or otherwise.

 

“Guaranty” means, with respect to any Loan, a guaranty or similar undertaking
executed by any Person pursuant to which such Person guarantees the payment
and/or performance of, or otherwise becomes contingently liable upon, all or a
part of the obligations or liabilities of the relevant Borrower in respect of
such Loan.

 

“Indemnified Amounts” is defined in Section 10.1.

 

“Indemnified Party” is defined in Section 10.2.

 

2

--------------------------------------------------------------------------------

 

 

“Indemnifying Party” is defined in Section 10.2.

 

“Loan” means, individually, any loan specified on Schedule 1 hereto; “Loans”
means, collectively, the loans specified on Schedule 1 hereto.

 

“Loan Documents” means, in respect to any Loan, any loan agreement or credit
agreement, Notes, Guaranties, environmental indemnities, security agreements,
pledge and reserve agreements, financing statements, all as set forth on
Schedule 3.

 

“Note(s)” means, in respect of any Loan, each promissory note or other
instrument evidencing such Loan, including, without limitation, all
modifications, restructurings, extensions, consolidations and amendments
thereof.

 

“Obligor” means any Person other than Seller or a Borrower that is obligated
under a Loan Document.

 

“Party” means Buyer or Seller, as applicable.

 

“Person” means any natural person, partnership, corporation, limited liability
company, firm, joint venture, association, estate, trust, business trust,
Governmental Authority or other entity.

 

“Principal Balance” means, in respect of any Loan, the unpaid principal amount
thereof as of the Cut-Off Date.

 

“Proof of Claim” means, in respect of any Loan or Loan Document, any proof of
claim filed by Seller pursuant to the Bankruptcy Code prior to the Closing Date
by or on behalf of Seller in connection with any Loan or Credit Document.

 

“Purchase Consideration” means the Consideration stated in Section 3.1, subject
to the Purchase Consideration Adjustment as specified in Section 3.3.

 

“Schedule” means a specific schedule to this Agreement, unless another document
is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a et seq., as
amended, and the rules and regulations promulgated thereunder.

 

“Seller Indemnitees” is defined in Section 10.1.

 

“Seller’s Closing Documents” means the Seller’s closing documents set forth in
Section 7.4.

 

“State” means North Carolina.

 

“Taxes” means any and all foreign, Federal, state, municipal or local net
income, gross income, gross receipts, windfall profit, severance, property,
production, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, value added, transfer,
stamp, or environmental tax, or any other tax, custom, duty, governmental fee or
other like assessment or charge of any kind whatsoever, together with any
interest or penalty thereon, addition to tax or additional amount imposed by any
Governmental Authority, but excluding taxes imposed on a Party’s overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Party is incorporated or organized or (ii) the jurisdiction
in which such Party’s principal executive office is located.

 

3

--------------------------------------------------------------------------------

 

 

“Third Party” means any attorney or any third party collection agent or similar
party hired by Seller to pursue litigation against any Borrower or Obligor or to
collect amounts owed to Seller under any Loan Document.

 

“Third Party Costs” means any fees, costs and expenses incurred or arising in
connection with services rendered by any Third Party with respect to the Assets.

 

2. Assignment and Assumption.

 

In consideration of the mutual covenants and agreements in, and subject to the
terms and conditions of, this Agreement, effective on the Closing Date,
(a) Seller sells, transfers, assigns, grants and conveys to Buyer on a servicing
released basis and without recourse, representation or warranty (except as
specifically set forth herein), the Assets, and (b) Buyer acquires the Assets
and assumes and agrees to perform and comply with the Assumed Obligations. This
Agreement is intended to, and upon execution hereof and satisfaction or waiver
of the conditions precedent set forth in Section 4 shall, effect a true sale of
the Assets. The Assets have a face value of $12,038,029.51 (“Deemed Asset
Value”), based on the total unpaid principal due and owing for the Loans as
shown on Schedule 1.

 

3. Purchase Consideration; Closing; Distributions.

 

3.1 Delivery of Purchase Consideration

 

Buyer shall deliver to HF Group Holding Corp. at Closing, subject to the terms
and conditions of this Agreement, a total of 1,203,803 shares (the “Shares”) of
common stock, par value $0.001 per share (“Common Stock”), of HF Foods Group
Inc., a Delaware corporation that is the parent company of Seller, owned by
Buyer, free and clear of all liens, claims, security interests and rights of
third parties. The Shares have a deemed value1 at Closing ranging from $10.00
per share (“Minimum Share Value”) to $13.30 per share (“Target Share Value”),
for which the Shares are exchanged for the Deemed Asset Value of the Assets,
$12,038,029.51 (the “Total Purchase Consideration”), subject to the Purchase
Consideration Adjustment as provided in Section 3.3. In no event shall the Total
Purchase Consideration be greater than 1,203,803 shares nor less than 905,115
shares of Buyer’s shares of HF Foods Group Inc. In no event shall Buyer be
obliged to provide any part of the Total Purchase Consideration in cash or any
form of payment other than shares of HF Foods Group Inc. common stock delivered
at the Closing and pursuant to the terms of the Escrow Agreement. HF Group
Holding Corp. shall have the right at and after the Closing to have and to hold
905,115 of the Shares as irrevocably transferred, assigned and conveyed to it
and HF Group Holding Corp. may thereafter deliver those shares to HF Foods Group
Inc., or resell those shares, hold those shares as treasury shares, or retire
those shares, in its sole discretion.

 

--------------------------------------------------------------------------------

1 The Parties expressly acknowledge and agree that (a) the deemed share values
of the Shares adopted for purposes of this Agreement are based upon historical
market values of the Shares and are not based upon the market price of HF Foods
Group Inc. common stock as of the date of this Agreement as quoted on Nasdaq or
as otherwise might be determined; and (b) the market price of HF Foods Group
Inc. common stock at any given time, as quoted on Nasdaq or as otherwise might
be determined, shall have no application to or effect upon any term or condition
of this Agreement except as specifically provided in Section 3.3 for purposes of
calculation of the 250-day VWAP.

 

4

--------------------------------------------------------------------------------

 

 

3.2 Escrow Shares.

 

At the Closing, HF Group Holding Corp. shall place into escrow 298,688 of the
Shares (the “Escrow Shares”) for the twelve (12) month period following the
Closing Date (the “Escrow Period”) as the exclusive means to satisfy the Buyer’s
payment obligations for Additional Share Consideration under the Purchase
Consideration Adjustment described in Section 3.3. The conditions for the
release or forfeiture of the Escrow Shares are more particularly set forth in an
Escrow Agreement, which shall be executed and delivered by Seller and Buyer at
the Closing, substantially in the form attached hereto as Exhibit 3.2 (the
“Escrow Agreement”).

 

3.3 Purchase Consideration Adjustment.

 

In the event that the volume weighted average closing price of HF Foods Group
Inc. common stock for the 250-trading-day period immediately preceding the
expiration of the Escrow Period (the “250-day VWAP”) equals or exceeds the
Target Share Value, then Buyer shall be entitled to receive from escrow pursuant
to the terms of the Escrow Agreement the return of all of the Escrow Shares,
free and clear of all liens, claims, security interests and rights of third
parties. In the event that the 250-day VWAP is less than the Target Share Value
but greater than the Minimum Share Value, HF Group Holding Corp. shall be
entitled to have released to it from escrow, pursuant to the terms of the Escrow
Agreement, that portion of the Escrow Shares which in number is calculated by
subtracting (i) 905,115 from (ii) the quotient of dividing 12,038,029.51 by the
250-day VWAP; the result of that calculation shall be known for purposes of this
Agreement as the Additional Share Consideration. In the event that the 250-day
VWAP is equal to or less than the Minimum Share Value, HF Group Holding Corp.
shall be entitled to the release from escrow pursuant to the terms of the Escrow
Agreement all of the Escrow Shares as the full amount of Additional Share
Consideration. Upon receiving Additional Share Consideration from escrow, HF
Group Holding Corp. shall be entitled to have and to hold and to treat the
Additional Share Consideration as irrevocably transferred, assigned and conveyed
to it and HF Group Holding Corp. may thereafter resell those shares, deliver
those shares to HF Foods Group Inc., hold those shares as treasury shares, or
retire those shares, in its sole discretion

 

3.4 Closing; Closing Date

 

The closing (the “Closing”) shall occur no later than the Closing Date.

 

3.5 Closing Costs and Other Amounts

 

Buyer will pay all closing costs, including, without limitation, transfer,
filing and recording fees, taxes, costs and expenses and the other amounts set
forth in Section 7.1 (the “Closing Costs”). Buyer shall also pay to Seller any
protective advances made by Seller, in its reasonable discretion after the
Cut-Off Date and on or before the Closing Date pursuant to Section 7.2.

 

--------------------------------------------------------------------------------

2 For purposes of clarity and not in limitation of the foregoing provisions of
this Agreement, and by way of illustration only, if the 250-day VWAP was $12.20
per share, the Additional Share Consideration would be 81,609 shares, calculated
as follows: 986,724 (12,038,029.51/12.20) – 905,115.

 

5

--------------------------------------------------------------------------------

 

 

3.6 Payment Method; Delivery of Shares

 

All payments of funds made by either Party hereunder shall be made in lawful
currency of the United States and in immediately available funds, except as
otherwise set forth in this Agreement, to such account as the other Party shall
designate by wire transfer (or such other method as shall be agreed to by the
other Party). To effectuate conveyance of the Shares, Buyer shall deliver or
cause to be delivered to Seller a stock power and assignment in proper form for
transfer of uncertificated shares in form satisfactory to Seller’s counsel.

 

3.7 Collections Subsequent to the Closing Date

 

All Collections in respect of the Assets received before the Cut-off Date shall
be for the account of Seller and all Collections in respect of the Assets
received on or after the Cut-Off Date shall be for the account of Buyer. Seller
shall have no duty or obligation to Buyer after the Closing Date to collect or
pursue collection of any amounts due and owing as of the Closing Date on any
Loan. If at any time on or after the Closing Date, either Party (the “Receiving
Party”) receives Collections to which the other Party is entitled pursuant to
the terms hereof, such Receiving Party shall (i) accept and hold such
Collections for the account and sole benefit of the other Party, (ii) have no
equitable or beneficial interest in such Collections, and (iii) deliver the
Collections (free of any withholding, setoff, recoupment, or deduction of any
kind, except as required by law, within 30 Business Days after the date of
receipt thereof by such Receiving Party to the other Party in the same form
received (to the extent practicable) and, when necessary or appropriate, with
such Receiving Party’s endorsement (without recourse, representation, or
warranty), except to the extent prohibited under any applicable law, rule, or
order. If any of the Collections received by such Receiving Party and
transferred to the other Party pursuant to this Section 3.6 has been made to the
other Party wrongfully or in error, is returned due to insufficient funds or is
otherwise required to be returned or disgorged by such Receiving Party, the
other Party shall promptly return such Collections to such Receiving Party,
together with all related interest and charges payable by such Receiving Party,
and in the case of a court order in connection with a bankruptcy or other
proceeding, Buyer shall promptly pay directly to such court any amounts required
to be disgorged and/or returned; however, in the event Seller pays such monies,
Buyer shall promptly reimburse Seller for any such payments.

 

4. Conditions Precedent; Termination.

 

4.1 Conditions to Buyer’s Obligations

 

Buyer’s obligations to pay the Purchase Consideration to Seller, to acquire the
Assets and to assume the Assumed Obligations shall be subject to the conditions
that: (a) Seller’s representations and warranties in this Agreement shall be
true and correct on each of the Agreement Date and the Closing Date; (b) Seller
shall have complied in all material respects with all covenants required by this
Agreement to be complied with by it on or before the Closing Date; (c) Buyer
shall have received a counterpart of this Agreement duly executed on behalf of
Seller; and (d) there shall be no injunction, writ or order of any Governmental
Authority restraining, enjoining or prohibiting the consummation of the
transactions contemplated hereby.

 

6

--------------------------------------------------------------------------------

 

 

4.2 Conditions to Seller’s Obligations

 

Seller’s obligation to sell, transfer, assign, grant and convey the Assets to
Buyer on the Closing Date shall be subject to the conditions that: (a) Buyer’s
representations and warranties in this Agreement shall be true and correct on
each of the Agreement Date and the Closing Date; (b) Buyer shall have complied
in all material respects with all covenants required by this Agreement to be
complied with by it on or before the Closing Date; (c) Seller shall have
received a counterpart of this Agreement duly executed on behalf of Buyer;
(d) Seller shall have received payment of the Purchase Consideration from Buyer;
and (e) there shall be no injunction, writ or order of any Governmental
Authority restraining, enjoining or prohibiting the consummation of the
transactions contemplated hereby.

 

4.3 Waiver of Conditions

 

If any of the conditions specified in Section 4.1 have not been satisfied, Buyer
may nevertheless at its election waive such conditions and proceed with the
transactions contemplated hereby without prejudice to any other rights or
remedies available to Buyer under this Agreement If any of the conditions
specified in Section 4.2 have not been satisfied, Seller may nevertheless at its
election waive such conditions and proceed with the transactions contemplated
hereby without prejudice to any other rights or remedies available to Seller
hereunder. Any such election to proceed shall be evidenced by a certificate
executed on behalf of the electing Party.

 

4.4 Termination

 

Anything herein to the contrary notwithstanding, this Agreement and the
transactions contemplated hereby may be terminated at any time prior to the
Closing Date: (i) by mutual written consent of Buyer and Seller; or (ii) by
either Buyer or Seller if there shall exist any final non-appealable order of
any Governmental Authority restraining, enjoining or prohibiting the
consummation of the transactions contemplated hereby. This Agreement shall
terminate automatically if Buyer files a petition for bankruptcy, reorganization
or other similar arrangement under any state or federal statute, or makes an
assignment for the benefit of creditors or takes advantage of any insolvency
statute or similar statute, or if a receiver or trustee is appointed for the
property and assets of Buyer, or a bankruptcy proceeding is instituted against
Buyer.

 

In the event of any such termination of this Agreement (a) all further
obligations of the Parties hereunder shall terminate without further liability
of any Party to any other Party, (b) each Party will pay all of its own costs
and expenses incurred in connection with the negotiation, preparation and
performance on its part of this Agreement, including the fees, expenses and
disbursements of counsel; provided, however, that termination of this Agreement
pursuant to clause (ii) of this Section 4.4 shall be without prejudice to the
rights and remedies available to the Parties under applicable law (including the
right to recover expenses, costs and other damages) as a result of any breach by
either Party of its representations, warranties or obligations hereunder, and
(c) Seller shall be entitled to retain the Deposit (except, however, if this
Agreement is terminated pursuant to Section 4.4(ii) above, then Seller shall
return the Deposit to Buyer). If either Party (the “Defaulting Party”) fails or
refuses to consummate the purchase and sale of the Assets pursuant to this
Agreement, or fails to perform any of its other obligations hereunder, in each
case on or prior to the Closing Date, then the other Party (the “Non-Defaulting
Party”) shall have the right to terminate this Agreement by giving written
notice thereof to the Defaulting Party on or prior to the Closing Date,
whereupon neither Party shall have any further rights or obligations hereunder;
provided, however, (a) if Buyer is the Non-Defaulting Party, Buyer’s actual
damages shall be limited to the return of its Deposit plus Buyer’s reasonable,
out of pocket legal expenses incurred by Buyer (“Costs”) in enforcing the terms
of this Agreement, and in no event shall Buyer be entitled to seek specific
performance, (b) if Seller is the Non-Defaulting Party, Seller shall be entitled
to retain the Deposit and obtain its Costs from Buyer, and (c) neither Party
shall be entitled to seek consequential, punitive or exemplary damages from the
other Party.

 

7

--------------------------------------------------------------------------------

 

 

5. Seller’s Representations and Warranties.

 

Seller represents and warrants to Buyer as of each of the Agreement Date and the
Closing Date that:

 

5.1 Existence and Authorization

 

Seller (a) is duly organized and validly existing under the laws of its
jurisdiction of organization or incorporation and (b) has full power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.

 

5.2 Validity

 

The Loan Documents to which Seller is a party (a) have been duly and validly
authorized, executed and delivered by Seller and (b) are the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditor’s
rights generally and subject also to the availability of equitable remedies. All
representations and warranties made by Seller in the Loan Documents shall remain
true and correct.

 

5.3 No Conflict

 

Seller’s execution, delivery and performance of the Loan Documents to which it
is a party will not violate (a) any law, rule regulation order, writ, judgment,
injunction, decree or award of any Governmental Authority binding on Seller or
(b) the provisions of any contract, agreement or other instrument to which
Seller is party or to which Seller or its property is bound. No notice to,
registration with, consent or approval of, or any other action by, any relevant
Governmental Authority or other Person is or will be required for Seller to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party.

 

5.4 No Litigation

 

No litigation, arbitration, investigation, proceeding or inquiry is pending or,
to the best of its knowledge, threatened against Seller before any relevant
Governmental Authority that will materially and adversely affect any action
taken or to be taken by Seller under the Loan Documents to which it is a party.

 

5.5 Title

 

Seller is the sole legal and beneficial owner of the Loans.

 

8

--------------------------------------------------------------------------------

 

 

5.6 Principal Amounts

 

The Principal Balance of each Loan as of date identified is accurately stated in
Schedule 1 hereto,

 

5.7 No Broker

 

No broker, finder or other Person acting under Seller’s authority is entitled to
any broker’s commission or other fee in connection with the transactions
contemplated by this Agreement for which Buyer could be responsible.

 

5.8 No Modification

 

Except as set forth in the Loan Documents, to Seller’s knowledge, there are no
material modifications to the Loan Documents.

 

6. Buyer’s Representations and Warranties

 

Buyer represents and warrants to Seller as of each of the Agreement Date and the
Closing Date that:

 

6.1 Existence and Authorization

 

Buyer (a) is duly organized and validly existing under the laws of its
jurisdiction of organization or incorporation, (b) is in good standing under
such laws, and (c) has full power and authority to execute, deliver and perform
its obligations under the Loan Documents to which it is a party.

 

6.2 Validity

 

The Loan Documents to which Buyer is a party (a) have been duly and validly
authorized, executed and delivered by Buyer and (b) are the legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and subject also to the availability of equitable remedies. All
representations and warranties made by Buyer in the Loan Documents shall remain
true and correct.

 

6.3 No Conflict

 

Buyer’s execution, delivery and performance of the Loan Documents to which it is
a party will not violate (a) any of Buyer’s organizational documents, (b) any
law, rule, regulation order, writ, judgment, injunction, decree or award of any
Governmental Authority binding on Buyer or (c) the provisions of any contract,
agreement or other instrument to which Buyer is party or to which Buyer or its
property is bound. No notice to, registration with, consent or approval of, or
any other action by, any relevant Governmental Authority or other Person is or
will be required for Buyer to execute, deliver and perform its obligations under
the Loan Documents to which it is a party.

 

9

--------------------------------------------------------------------------------

 

 

6.4 No Litigation

 

No litigation, arbitration, investigation, proceeding or inquiry is pending or,
to the best of its knowledge, threatened against Buyer before any relevant
Governmental Authority that will materially and adversely affect any action
taken or to be taken by Buyer under the Loan Documents to which it is a party.

 

6.5 No Broker

 

No broker, finder, or other Person acting under Buyer’s authority is entitled to
any broker’s commission or other fee in connection with the transactions
contemplated by this Agreement for which Seller could be responsible.

 

6.6 No Reliance

 

Buyer (a) is a sophisticated Person with respect to the purchase of the Assets
and the assumption of the Assumed Obligations, (b) is able to bear the economic
risk associated with the purchase of the Assets and the assumption of the
Assumed Obligations, (c) has adequate information concerning the business and
financial condition of each Borrower and Obligor to make an informed decision
regarding the purchase of the Assets and the assumption of the Assumed
Obligations, (d) has such knowledge and experience, and has made investments of
a similar nature, so as to be aware of the risks and uncertainties inherent in
the purchase of rights and assumption of liabilities of the type contemplated in
this Agreement, (e) has independently and without reliance upon Seller, and
based on such information as Buyer has deemed appropriate, made its own analysis
and decision to enter into this Agreement, except that Buyer has relied upon
Seller’s express representations, warranties, covenants and indemnities in this
Agreement, and (f) Buyer acknowledges that discussions and dialogue may be
on-going with Borrowers and Obligors regarding the Loans. Except as otherwise
provided in this Agreement, Buyer has not relied and will not rely on Seller to
furnish or make available any documents or other information regarding the
credit, affairs, financial condition or business of or any other matter
concerning any Borrower or Obligor. Seller has not given Buyer any investment
advice, credit information or opinion on whether the purchase of the Assets or
the assumption of the Assumed Obligations is prudent. Buyer acknowledges that he
serves as Chief Executive Officer and Chairman of the board of directors of
Seller and its parent, HF Foods Group Inc., and through his participation as an
officer and director of Seller, his review of reports, documents, studies and
other information communicated to the Seller in connection with his
participation as an officer and director, and his review of reports regularly
filed by HF Foods Group Inc. with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), Buyer is aware of Seller’s business affairs and financial condition and
has acquired sufficient information concerning Seller to enable Buyer to reach
an informed and knowledgeable decision to convey the Shares pursuant to the
terms and conditions of this Agreement. Buyer has had access to HF Foods Group
Inc. any’s book and records and has received and reviewed all documents and
information Seller deems necessary or appropriate for deciding whether to convey
the Shares.

 

10

--------------------------------------------------------------------------------

 

 

6.7    Independent Counsel and Advisors.    

 

Buyer hereby acknowledges that he has had sufficient time and opportunity in
which to consider the terms of this Agreement and to consult with an attorney
and tax and financial advisors of his own choosing concerning the terms hereof
(including, without limitation, the releases provided herein) and any tax
consequences of the transactions contemplated hereby. Seller further
acknowledges that he has read and understands the terms of this Agreement, that
it represents the product of arms’ length bargaining between the parties, that
he signs it voluntarily and without coercion, and that the releases made herein
are knowing, conscious and with full appreciation that he is forever foreclosed
from pursuing any of the rights or claims so released. Buyer acknowledges that
Puryear and Lingle, P.L.L.C. (“Puryear and Lingle”) acts as general counsel to
Seller and may continue to serve in that capacity, and neither anything
contained herein, the execution or delivery hereof by Seller through Puryear and
Lingle, nor the performance by Seller of its obligations hereunder by and with
the advice and representation of Puryear and Lingle shall in any way affect or
require termination of such relationship and Buyer hereby waives any conflict or
potential conflict resulting from such representation.

 

6.8 ERISA

 

The Buyer is not and shall not become an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
and any regulations issued pursuant thereto, as now or from time to time
hereafter in effect (“ERISA”)) which is subject to Title I of ERISA or any plan
(within the meaning of Section 4975 of the Code), and neither the execution of
this Agreement nor the making of the Loan gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

 

6.9 OFAC List/Litigation

 

Neither the Buyer nor any of his Affiliates, nor any of his or his Affiliates’
respective officers, directors, agents, partners, members, controlling entities
and employees: (i) is a country individual or entity named on the Specifically
Designated National and Blocked Persons (SDN) list issued by the Office of
Foreign Asset Control of the Department of the Treasury of the United States of
America; or, (ii) is a party to or is otherwise involved in any present or
threatened litigation or is aware of the Buyer’s, any of Buyer’s Affiliates or
any of Buyer’s or its Affiliates’ respective officers’, directors’, agents’,
partners’, members’, controlling entities’ and employees’ involvement in any
threatened litigation or other administration or adversarial proceedings
affecting the Seller or any of its Affiliates.

 

7. Covenants.

 

Buyer and Seller each covenant and agree as follows:

 

7.1 Taxes and Fees; Tax Reporting

 

Each Party shall bear its own legal, accounting and other costs, including any
Taxes, if any, in each case which are imposed upon a Party attributable to the
obligations of such Party under the terms of the Loan Documents and the
organizational documents of such Party; provided, however, that Buyer shall be
liable for and shall pay when due (and shall indemnify and hold Seller harmless
against) all Taxes and fees payable in respect of transfer filings levied by any
Governmental Authority or any other third party in connection with the transfers
contemplated by this Agreement. With respect to all periods after the Closing
Date, Buyer hereby agrees to perform any and all obligations arising on and
after the Closing Date with respect to Federal, state and local income tax
reporting relating to or arising out of the Assets and Assumed Obligations,
including obligations with respect to Internal Revenue Code Form 1098 and
back-up withholding. Seller shall be responsible for sending Internal Revenue
Code Form 1098 to Borrowers or Obligors as may be required by law for the period
prior to the Closing Date.

 

11

--------------------------------------------------------------------------------

 

 

7.2 Servicing

 

Prior to the Closing Date, (i) Seller shall administer and service the Loans in
the ordinary course of its business, consistent with past practices, and Buyer
shall be bound by the actions taken by Seller, and (ii) Buyer shall take no
action to enforce or otherwise service or manage any Loan. Seller shall have the
right, but not the obligation, to cease any further action with respect to any
pending receivership, foreclosure or other litigation matters concerning the
Loans. On or after the Closing Date, Buyer shall administer and service, and
Seller shall be released from any further obligation to administer or service,
the Loans.

 

7.3 Notices

 

As soon as practicable after the Closing Date, (i) Seller shall provide a notice
to each Borrower of Buyer’s purchase and servicing of such Borrower’s Loan(s)
and direct that payments made on such Loan(s) after the Closing Date be sent to
Buyer at the address designated by Buyer, and (ii) Buyer shall, at his own
expense, send to each Borrower a notification of sale letter.

 

7.4 Deliveries to Buyer

 

7.4.1 Seller shall deliver the following to Buyer, via overnight delivery within
three (3) Business Days following the Closing Date, any original Notes, if in
Seller’s possession, endorsed and assigned to Buyer without recourse,
representation or warranty, or if original Note is unavailable, a lost note
affidavit with a copy of such Note endorsed to Buyer without recourse,
representation or warranty.

 

7.4.2 Within three (3) Business Days following the Closing Date, Seller shall
deliver to Buyer originals of each of the Loan Documents to the extent Seller is
in possession of such originals. From and after the delivery of the Loan
Documents, Seller shall have no responsibility for such Loan Documents and all
risk or damage with respect thereto shall be borne by Buyer.

 

7.5 Post-Closing Obligations of Buyer

 

On and after the Closing Date, Buyer shall be solely responsible for the
following: (a) compliance with all foreign, Federal, state, municipal and local
laws, rules or regulations governing the ownership, servicing and administration
of the Loans and other Assets, including, without limiting the generality of the
foregoing, all laws relating to unfair collection practices; (b) recording or
filing any documents evidencing transfer of the Assets; and, (c) in accordance
with the Bankruptcy Code, in respect of any pending bankruptcy case involving
any Borrower or Obligor in respect of any Asset, (i) in the event Seller has not
theretofore filed a Proof of Claim, filing a Proof of Claim, and (ii) in the
event Seller has filed a Proof of Claim, promptly filing or causing to be filed
with the appropriate bankruptcy court evidence of the assignment and transfer of
such Asset and promptly preparing and providing to Seller affidavits and
assignments of claims in form and substance satisfactory to Seller.

 

12

--------------------------------------------------------------------------------

 

 

7.7 Further Assurances

 

Within sixty (60) days from the date of this Agreement, Seller agrees to execute
such endorsements and assignments, in form and substance satisfactory to Seller
at Buyer’s sole expense, as Buyer may reasonably request, to carry out the terms
of this Agreement and Buyer will cooperate with Seller in the event that Seller
shall request any Borrower or Obligor to transfer any lockbox to collateral
account maintained with Seller to Buyer or to another Person.

 

8. Excluded Information; Release; Irrevocable Assumption

 

8.1 Excluded Information

 

Buyer acknowledges that (a) Seller has provided Buyer the opportunity to review
the Loan Documents in the possession of Seller and Buyer is assuming all risk
with respect to the accuracy or sufficiency of such documents and information,
(b) Seller currently may have, and later may come into possession of,
information or documents with respect to the Assets or any Borrower, Obligor or
any of their Affiliates that is not known to Buyer and that may be material, and
if known to Buyer, could have an impact upon perceived, apparent or actual value
of, the merits and risks with respect to, or the decision to acquire, the Assets
or Assumed Obligations (“Excluded Information”), (c) Buyer has determined to
purchase the Assets and assume the Assumed Obligations notwithstanding his lack
of knowledge of the Excluded Information, and (d) Seller shall have no liability
to Buyer, and Buyer waives and releases any claims that it might have against
Seller or any Seller Indemnitee, whether under applicable securities laws or
otherwise, with respect to the nondisclosure of the Excluded Information in
connection with the transactions contemplated hereby, provided, however, that
the Excluded Information shall not and does not affect the truth or accuracy of
Seller’s representations and warranties in this Agreement. Without limiting the
generality of the foregoing, Buyer acknowledges and understands that the Assets
are being sold “AS IS, WHERE IS” and “WITH ALL FAULTS”, and except as expressly
set forth herein, Seller does not and will not make any oral or written
representations, warranties, promises or guarantees whatsoever, whether express
or implied, concerning or with regard to, and expressly disclaims any liability
or obligation with respect to, concerning or relating to any aspect of the
Assets, the Borrowers or the Obligors, including without limitation, any of the
following: (A) the validity, enforceability or collectability of any Loan;
(B) tax or accounting consequences or valuations, including, without limitation,
the tax status of any Loan; (C) governmental laws, governmental approvals and
any other restrictions applicable to any of the Assets, the Borrowers or the
Obligors; (D) the financial condition or creditworthiness of any Borrower or
Obligor; (E) claims by any Borrower or Obligor against Seller under any Loan
Document or otherwise, or claims by third parties against Seller or any Borrower
or Obligor; (F) the compliance by Seller or any predecessor to Seller with any
and all applicable Federal, state, or local laws, and all rules, regulations or
ordinances promulgated pursuant thereto, pertaining to or in any manner related
to any of the Assets, the Borrowers or the Obligors; and, (G) compliance of any
of the Assets with any state or Federal usury laws or regulations applicable
thereto.

 

13

--------------------------------------------------------------------------------

 

 

8.2 Release of Seller

 

Except as otherwise expressly provided herein, Buyer hereby releases and forever
discharges Seller from any and all causes of action, claims, demands and
remedies of whatsoever kind or nature that Buyer now has, or may in the future
have, against Seller in any manner on account of, arising out of or related to
the Assets or the sale of the Assets pursuant to this Agreement, other than
Seller’s breach of this Agreement.

 

8.3 Buyer’s Assumption Irrevocable

 

Buyer acknowledges that (a) Seller’s sale of the Assets to Buyer, and Buyer’s
assumption of the Assumed Obligations, are irrevocable, and (b) Buyer shall have
no recourse to Seller except for Seller’s breaches of its representations,
warranties or covenants.

 

9. Litigation; Third Party Costs.

 

9.1 Litigation

 

In the event that (i) prior to the Closing Date, any Asset is or becomes subject
to any claim, action, lawsuit or other proceeding, administrative or otherwise,
including, but not limited to, any bankruptcy filed by or against a Borrower or
Obligor (each, a “proceeding”), Buyer shall accept such Asset subject to such
proceedings without any reduction or adjustment to the Purchase Consideration
and (ii) on or after the Closing Date, Seller is served with notice that any
Loan is or becomes subject to any such proceeding, Buyer shall, if requested by
Seller, assume the defense of such proceedings, through counsel selected by
Buyer and reasonably acceptable to Seller, without any reduction or adjustment
to the Purchase Consideration or right to have Seller repurchase such Asset. In
either such event, Buyer shall (i) provide the attorney representing Seller with
the name of the attorney selected by Buyer to represent Buyer’s interest in such
proceeding and (ii) notify the clerk of the court, any trustee and all relevant
counsel that ownership of the applicable Loan was transferred from Seller to
Buyer. Within thirty Business Days after the later of the Closing Date and the
date on which Seller first notifies Buyer of such proceeding, Buyer shall have
its attorney file appropriate pleadings with the court (i) substituting Buyer’s
attorney for Seller’s attorney and (ii) removing Seller as a party to such
proceeding, substituting Buyer as the real party in interest and changing the
caption thereof accordingly. Seller shall notify its attorney to cease
participating in such proceeding on and after the Closing Date. Seller may (but
shall not be obligated to) proceed unilaterally to have such matter dismissed,
either with or without prejudice, in the event such substitution is not effected
as prescribed by this Section 9.1. Buyer acknowledges that its failure to comply
with the provisions of this Section 9.1 may affect Buyer’s rights in any such
proceeding, including, without limitation, any dismissal with prejudice or the
running of any statute of limitations if any such proceeding is dismissed. Buyer
shall reimburse and indemnify Seller for any costs, legal fees and damages
incurred by Seller in connection with any such proceeding after the Closing
Date, including, without limitation, any judgment against Seller as alleged
owner or assignee of such Loan, fees, costs and damages incurred by Seller in
connection with Buyer’s failure to comply with the requirements of this
Section 9.1. In connection with defending any such proceeding, Buyer shall have
the right to compromise and/or settle the same and to prosecute any available
appeals or reviews of any adverse judgment or ruling that may be entered
therein; provided, however, that Buyer shall not enter into any settlement
without Seller’s prior written consent, and, provided, further, that if counsel
for Seller reasonably advises Seller that there are issues which raise conflicts
of interest between Buyer and Seller, Seller may retain counsel reasonably
satisfactory to it after consultation with Buyer and Buyer shall pay the
reasonable fees and expenses of such counsel. The Parties shall cooperate with
each other in respect of the investigation, defense and resolution of all such
matters.

 

14

--------------------------------------------------------------------------------

 

 

9.2 Identity of Ownership of Assets

 

In no event shall Buyer prosecute any claims relating to the Assets in the name
of Seller, nor shall Buyer, intentionally or unintentionally, through
misrepresentation or nondisclosure, mislead or conceal the identity of its
ownership of the Assets purchased pursuant to this Agreement.

 

9.3 Third Party Costs

 

Except as otherwise provided in Sections 7.7 and 9.1, all Third Party Costs
incurred or arising during, or otherwise chargeable to, any period (a) prior to
the Closing Date, shall be payable by Seller and (b) on and after the Closing
Date, shall be payable by Buyer.

 

10. Indemnification; Repurchase; Discretionary Exclusion.

 

10.1 Buyer’s Indemnity

 

Buyer shall indemnify, defend, and hold Seller and its officers, directors,
agents, controlling entities and employees (collectively, “Seller Indemnitees”)
harmless from and against any liability, claim, cost, loss, judgment, damage or
expense (including reasonable attorneys’ fees and expenses) that Seller
Indemnitees incur or suffer as a result of or arising out of (a) Buyer’s breach
of any of Buyer’s representations, warranties, covenants, or agreements in this
Agreement or (b) the Assumed Obligations, other than Indemnified Amounts that
are the result of or arise out of Seller’s gross negligence or willful
misconduct (collectively “Indemnified Amounts”).

 

10.2 Third Party Actions

 

If a third party commences any action or makes any demand against either Party
for which such Party (“lndemnified Party”) is entitled to indemnification under
this Agreement, such Indemnified Party will promptly notify the other Party
(“Indemnifying Party”) in writing of such action or demand; provided, however,
that if the Indemnified Party assumes the defense of the action and fails to
provide prompt notice to the Indemnifying Party, such failure shall not limit in
any way the Indemnifying Party’s obligation to indemnify the Indemnified Party
except to the extent that such failure materially prejudices the Indemnifying
Party’s ability to defend the action. The Indemnifying Party may, at its own
expense and without limiting its obligation to indemnify the Indemnified Party,
participate in the defense of such action with counsel reasonably satisfactory
to the Indemnified Party, or the Indemnifying Party may, at its own expense and
without limiting its obligation to indemnify the Indemnified Party, assume the
defense of such action with counsel reasonably acceptable to the Indemnified
Party. In any event, the Party that has assumed the defense of such action shall
provide the other Party with copies of all notices, pleadings, and other papers
filed or served in such action. Neither Party shall make any settlement or
adjustment without the other Party’s prior written consent, which consent (a) in
the case of the Indemnifying Party, will not be unreasonably withheld if the
settlement or adjustment involves only the payment of money damages by the
Indemnifying Party and (b) in the case of the Indemnified Party, may be withheld
for any reason if the settlement or adjustment involves performance or admission
by the Indemnified Party.

 

15

--------------------------------------------------------------------------------

 

 

11. Further Transfers.

 

11.1 Assignment by Buyer

 

Except for a transfer or assignment that occurs after the Closing Date which
shall not require the Seller’s consent, Buyer may not sell, assign, grant a
participation in, or otherwise transfer its rights under this Agreement without
Seller’s prior written consent which consent may be unreasonably withheld or
delayed in Seller’s sole discretion.

 

11.2 Assignment by Seller

 

Seller may assign its rights under this Agreement without the prior written
consent of Buyer; provided, however, that Seller may not delegate its
obligations under this Agreement to any Person other than an Affiliate of Seller
without the prior written consent of Buyer, which consent may not be
unreasonably withheld.

 

12. Miscellaneous.

 

12.1 Amendments; Waivers; Exercise of Rights

 

No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Parties and no waiver of any provision of this
Agreement, nor consent to any departure by either Party from it, shall be
effective unless it is in writing and signed by the affected Party, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure on the part of a Party to
exercise, and no delay in exercising, any right under this Agreement shall
operate as a waiver hereof by such Party, nor shall any single or partial
exercise of any right under this Agreement preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies of
each Party provided herein (a) are cumulative and are in addition to, and are
not exclusive of, any rights or remedies provided by law (except as otherwise
expressly set forth in this Agreement) and (b) are not conditional or contingent
on any attempt by such Party to exercise any of its rights under any other
related document against the other Party or any other Person.

 

12.2 Confidentiality

 

Each Party agrees that, without the prior consent of the other Party, it shall
not disclose the contents of this Agreement (including, without limitation, the
Purchase Consideration) to any Person, except that either Party may make any
such disclosure (a) to its Affiliates and its Affiliates respective directors,
officers, counsel, auditors and other professional advisors (collectively,
“representatives”), (b) as shall be required to implement or enforce this
Agreement, (c) in any statement or testimony pursuant to a subpoena or order by
any Governmental Authority or as otherwise may be required by any law, rule or
regulation, (d) upon the request or demand of any Governmental Authority having
or asserting jurisdiction over it, or (e) if its attorneys advise it that it has
a legal obligation to do so or that failure to do so may result in it incurring
a liability to any other Person. Buyer agrees to comply with the terms and
requirements of the Loan Documents, applicable law regarding confidentiality
and, to the extent not inconsistent with the terms hereof, the Confidentiality
Agreement. Each Party agrees that it will not issue any press release or make
any public statement with respect to the transactions contemplated hereby
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), except as may be required by law or
regulation. Notwithstanding anything to the contrary set forth herein, each
Party hereto (and each of its representatives) may disclose to any and all
Persons, without limitation of any kind, the U.S. federal income tax treatment
and U.S. federal income tax structure of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any Party hereto relating to such tax treatment or
tax structure, and it is hereby confirmed that each Party hereto has been
authorized to make such disclosures since the commencement of discussions
regarding the transactions contemplated hereby.

 

16

--------------------------------------------------------------------------------

 

 

12.3 Relationship Between Buyer and Seller

 

The relationship between Buyer and Seller shall be that of buyer and seller.
Neither is, as a result of or pursuant to this Agreement, a trustee or agent for
the other, nor does either have fiduciary obligations to the other as a result
of or pursuant to this Agreement. This Agreement shall not be construed to
create a partnership or joint venture between the Parties with respect to the
Assets. No activity conducted by Buyer after the Closing Date shall state or
imply that Seller is in any way involved as a partner, joint venturer or
otherwise with respect to the Assets.

 

12.4 Survival; Successors and Assigns

 

All representations, warranties, covenants, indemnities and other provisions
made by each Party shall be considered to have been relied upon by the other
Party and shall survive the execution, delivery, and performance of this
Agreement and the other Loan Documents, provided that the representations and
warranties set forth in Section 5 (other than Section 5.5) shall only survive
for a period of 90 days after the Closing Date. This Agreement shall inure to
the benefit of, be binding upon and be enforceable by and against the Parties
and their respective successors and permitted assigns.

 

12.5 Limitation of Damages

 

Neither Party shall be liable to the other Party for any consequential, special
or punitive damages for any claims arising under this Agreement.

 

12.6 Notices

 

All communications between the Parties or notices or other information sent
under this Agreement shall be in writing, hand-delivered or sent by overnight
courier, mailed by certified or registered mail or sent by facsimile, addressed
to the relevant Party at its address or facsimile number specified in the
signature blocks to this Agreement or at such other address or facsimile number
as such Party shall designate in writing. All such communications and notices
shall be effective upon receipt.

 

12.7 Entire Agreement

 

This Agreement and the other Loan Documents constitute the entire agreement of
the Parties with respect to the respective subject matters thereof, and
supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and finally integrated into this Agreement and the other Loan
Documents, provided, however, that the Confidentiality Agreement shall, to the
extent not inconsistent with the terms hereof, remain in full force and effect
and binding on Buyer and Buyer hereby ratifies, approves and reaffirms its
obligations thereunder.

 

17

--------------------------------------------------------------------------------

 

 

12.8 Counterparts

 

This Agreement may be executed in multiple counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Each fully executed counterpart of this Agreement shall be deemed to
be a duplicate original.

 

12.9 Severability

 

The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction or the
legality, validity or enforceability of any other provision of this Agreement.

 

12.10 Headings

 

Headings and captions are included solely for convenience of reference and are
not intended to affect the interpretation of any provision of this Agreement.

 

12.11 GOVERNING LAW

 

THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, AND ANY CLAIM OR
CONTROVERSY DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED,
CONSTRUED AND DETERMINED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
(WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

 

12.12 WAIVER OF JURY TRIAL

 

THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

18

--------------------------------------------------------------------------------

 

 

12.13 Jurisdiction

 

The Parties irrevocably and unconditionally submit to and accept the exclusive
jurisdiction of any United States federal or state court sitting in the State in
any action, suit, or proceeding arising out of or based upon this Agreement or
any matter relating to it, and waive any objection that they may have to the
laying of venue in any such court or that such court is an inconvenient forum or
does not have personal jurisdiction over them.

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

SELLER

 

 

HF GROUP HOLDING CORP.

 

By: _s/Caixuan Xu______________________________

 

 

HAN FENG, INC.

 

By:  _s/Caixuan Xu______________________________

 

           

BUYER

 

 ___s/Zhou Min Ni_______________________________     

ZHOU MIN NI

 

19

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

LOANS

 

 

    Subtotal  

Feilong Trading Inc. Loan, Note dated March 1, 2019

  $3,622,505.45                       Subtotal  

Han Feng Global Inc. Loan, Note dated March 1, 2019

  $ 6,015,603.56                               Subtotal  

Enson Seafood GA Inc. Loan, Note dated March 1, 2019

  $ 1,966,966.21                               Subtotal  

Revolution Automotive LLC, Note dated March 1, 2018

  $432,954.29                  

Total Loan Value

  $ 12,038,029.51  

 

i

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

LOAN DOCUMENTS

 

 

Feilong Trading Inc. Promissory Note dated March 1, 2019, original principal
amount $3,912,576.36, in favor of HF Group Holding Corp.

 

Guaranty Agreement dated March 1, 2019, by Zhou Min Ni, Guarantor, for benefit
of Feilong Trading Inc., as Obligor, in favor of HF Group Holding Corp.

 

Han Feng Global Inc. dba NSG International Promissory Note dated March 1, 2019,
original principal amount 6,140,676.13, in favor of HF Group Holding
Corp                                     

 

Guaranty Agreement dated March 1, 2019, by Zhou Min Ni, Guarantor, for benefit
of Han Feng Global Inc. dba NSG International, as Obligor, in favor of HF Group
Holding Corp.

 

Enson Seafood GA Inc. Promissory Note dated March 1, 2019, original principal
amount $1,472.316.06, in favor of HF Group Holding Corp.

 

Guaranty Agreement dated March 1, 2019, by Zhou Min Ni, Guarantor, for benefit
of Enson Seafood GA Inc., as Obligor, in favor of HF Group Holding Corp.

 

Revolution Automotive LLC, Promissory Note dated March 1, 2018

 

iii

--------------------------------------------------------------------------------

 

 

 EXHIBIT 3.2

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (the “Agreement”), dated as of September 30, 2019, by and
among Puryear and Lingle, P.L.L.C., as escrow agent (the “Escrow Agent”), HF
Group Holding Corp. (the “Seller”) and Zhou Min Ni (the “Buyer”).

 

WHEREAS, Seller and Buyer entered into a Loan Purchase and Sale Agreement, dated
September 25, 2019 (the “Purchase Agreement”), providing for, among other
things, conveyance of shares of Common Stock of HF Foods Group Inc. (the
“Company”) in accordance with the terms set forth in the Purchase Agreement; and

 

WHEREAS, pursuant to Section 3.3 of the Purchase Agreement, Seller is required
to deposit 298,688 shares of Company Common Stock, par value $0.0001 per share,
a portion of the Purchase Consideration received from Buyer under the Purchase
Agreement (the “Escrow Shares”), which Escrow Shares would otherwise be owned by
Seller without recourse, with the Escrow Agent on the date hereof in connection
with the Purchase Consideration Adjustment obligations of the Parties as
contemplated by the Purchase Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.  Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Purchase Agreement.

 

2.  Appointment and Acceptance of Escrow Agent. Seller and Buyer hereby appoint
the Escrow Agent to act, and the Escrow Agent hereby agrees to act, as escrow
agent hereunder.

 

3.  Escrow Deposit. Concurrently with the execution of this Agreement, Seller
shall deposit the Escrow Shares with the Escrow Agent. The uncertificated shares
representing the Escrow Shares will be held on the Company’s records in the name
of “Puryear and Lingle, P.L.L.C., as escrow agent”. While held in escrow, the
Escrow Shares will be deemed to be beneficially owned by Buyer and shall be
voted in accordance with the instructions provided by Buyer.

 

4.  Disbursement of Deposit.

 

(a) In the event that Seller is entitled to release and delivery of Additional
Share Consideration under the terms of Section 3.3 of the Purchase Agreement,
Seller shall give the Escrow Agent and Buyer notice of such claim (a “Claim”)
against the Escrow Shares, within the twenty (20) day period following
expiration of the Escrow Period, in accordance with Section 15 of this
Agreement. Such notice shall describe, in reasonable detail, the basis for the
release of and calculation of the Additional Share Consideration to Seller.
Unless the Escrow Agent receives a timely Objection Notice (as defined below)
from Buyer pursuant to Section 5, the Escrow Agent shall disburse to HF Group
Holding Corp. the amount of Escrow Shares specified as Additional Share
Consideration in the Claim notice as directed therein.

 

- 1 -

--------------------------------------------------------------------------------

 

 

(b) In the event that the Escrow Agent receives an instruction letter signed by
Seller and Buyer, the Escrow Agent shall promptly distribute all or any portion
of the Escrow Shares as directed by such instruction letter.

 

(c) In the event that any Escrow Shares (not including Escrow Shares subject to
an Objection Notice pursuant to Section 5 of this Agreement, which will remain
in escrow pursuant to this Agreement until disbursed in accordance with Section
5) remain in escrow with the Escrow Agent on the date that is fourteen (14)
months after the Closing (the “Termination Date”), the Escrow Agent shall,
within five (5) Business Days following the receipt of an instruction letter
from Buyer at any time after the Termination Date (the “Release Date”), return
the Escrow Shares to Buyer.

 

5.  Dispute of Claim. Buyer shall have the right to dispute any Claim against
the Escrow Shares within the thirty (30) day period following Buyer’s receipt of
a copy of a Claim notice by delivering to the Escrow Agent and Seller written
notice (an “Objection Notice”) that the Buyer disputes the matter(s) set forth
in such Claim notice. Such notice shall include the basis, with reasonable
specificity, of the objection. If an Objection Notice is not received within
such thirty (30) day period, Buyer will be deemed to have waived its right to
object to the disbursement to Seller of Additional Share Consideration pursuant
to such Claim. Upon timely receipt of an Objection Notice, Escrow Agent shall
take no action with respect to the Claim, except upon receipt of joint written
instructions from Seller and Buyer or by a final non-appealable order of a court
of competent jurisdiction (“Final Order”). Escrow Agent shall promptly follow
such instructions or Final Order upon receipt thereof. Escrow Agent shall be
entitled to receive an opinion of counsel (which will be paid for by Seller)
that such Final Order is final and binding.

 

6.  Liability of Escrow Agent. Escrow Agent shall be liable only for its bad
faith, willful misconduct or gross negligence and not for any act done or
omitted by it hereunder in good faith. The parties hereto agree that Escrow
Agent will not be called upon to construe any contract or instrument. Escrow
Agent is authorized to comply with and obey laws, orders, judgments, decrees,
and regulations of any governmental authority, court, tribunal, or arbitrator;
provided, however, that Escrow Agent shall, to the extent practicable, give each
of the other parties hereto reasonable notice of its intention to comply with or
obey any such law, order, judgment, decree, or regulation and the opportunity to
object to such intention to comply or obey (for which Escrow Agent shall be
entitled to indemnification as provided in this Agreement); provided, further,
that Escrow Agent shall not be required to give any such notice if, in its
reasonable judgment, a delay in complying or obeying any such law, order,
judgment, decree, or regulation would prejudice any rights of Escrow Agent or
subject it to any liability. If Escrow Agent complies with or obeys any such
law, order, judgment, decree, or regulation, Escrow Agent shall not be liable to
any of the parties hereto or to any other person even if such law, order,
judgment, decree, or regulation is subsequently reversed, modified, annulled,
set aside, vacated, found to have been entered without jurisdiction, or found to
be in violation of or beyond the scope of a constitution or a law.

 

7.  Actions Protected. Escrow Agent may rely, and shall be protected in acting
or refraining from acting, upon any written notice, waiver, consent,
certificate, receipt, authorization, power of attorney, instruction, request or
other paper or document (each a “Notice”), furnished to it hereunder and
believed by it to be genuine. If Escrow Agent receives a Notice under which some
action is to be taken by it, it shall not be required to act thereon until it
has had an opportunity, if it so desires and in its sole discretion, to
investigate the authenticity of such Notice.

 

- 2 -

--------------------------------------------------------------------------------

 

 

8.  Legal Counsel. Escrow Agent may consult with and obtain advice from legal
counsel of its own choice in the event of any question as to the provisions
hereof or its duties hereunder and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel. Buyer acknowledges that
Puryear and Lingle, P.L.L.C. acts as counsel to Seller and may continue to serve
in that capacity, and neither anything contained herein, the execution or
delivery hereof by Escrow Agent, nor the performance by Escrow Agent of its
duties hereunder shall in any way affect or require termination of such
relationship and Buyer hereby waives any conflict or potential conflict
resulting from such representation. Escrow Agent shall be fully protected in
acting in good faith, including without limitation acting in accordance with the
opinion and instructions of legal counsel, including attorneys at Puryear and
Lingle, P.L.L.C.

 

9.  No Other Duties. Escrow Agent shall have no duties arising from this
Agreement except those expressly set forth herein, and it shall not be bound by
any notice of claim or demand with respect thereto, or any waiver, modification,
amendment, termination, cancellation revision or rescission of this Agreement,
unless received by it in writing in conformity with the provisions hereof, and,
if Escrow Agent's duties hereunder are affected, unless it shall have given its
prior written consent thereto. Escrow Agent shall not be bound by any assignment
by Seller or by Buyer of any rights hereunder unless Escrow Agent shall have
received written notice thereof from the assignor.

 

10.  Compensation of Escrow Agent; Indemnification. Except as specifically set
forth herein, Escrow Agent shall receive no compensation for its services under
this Agreement. Notwithstanding the foregoing, Seller and Buyer, jointly and
severally, agree to indemnify Escrow Agent for, and to hold it harmless against,
any loss, liability, damage or expense incurred by Escrow Agent arising out of,
or in connection with, this Agreement, any litigation arising in connection with
this Agreement or any transaction related in any way hereto, including but not
limited to attorneys' fees and other costs and expenses of defending itself
against any claim of liability, except for liability or expense resulting from
the bad faith, willful misconduct or gross negligence of Escrow Agent.

 

11.  Payment of Expenses. Seller shall be responsible for the reasonable
out-of-pocket expenses of Escrow Agent incurred by it in connection with its
acting as escrow agent hereunder.

 

12.  Termination. Escrow Agent's responsibilities and liabilities hereunder,
except as a result of its own bad faith, willful misconduct or gross negligence,
will terminate upon distribution of all Escrow Shares held by Escrow Agent in
accordance with the provisions of this Agreement.

 

- 3 -

--------------------------------------------------------------------------------

 

 

13.  Successor Escrow Agents. Escrow Agent has the right to, and may, at any
time, resign and be discharged from its duties hereunder by giving notice in
writing of such resignation, specifying a date (no earlier than ten (10)
business days after the giving of such notice) when such resignation shall take
effect. If the other parties hereto do not appoint a substitute escrow agent
prior to the effective date of Escrow Agent's resignation, Escrow Agent shall
appoint a successor escrow agent, or, if Escrow Agent is unable to make such an
appointment, may deposit the Escrow Shares with a court of appropriate
jurisdiction, and thereupon Escrow Agent shall be fully relieved and discharged
of any further duties hereunder.

 

14.  Amendment. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each party hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective.

 

15.  Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when (a) delivered in person, (b) transmitted by
facsimile or e-mail or (c) mailed by first class, overnight or certified mail,
return receipt requested, postage prepaid, addressed to the parties at the
following addresses or to such other address as a party shall hereafter specify
by notice to the other parties:

 

If to Seller, to:

 

HF Group Holding Corp.
6001 West Market Street
Greensboro, NC 27409
Attention: Caixuan Xu
Email: caixuan.x@hffoodsgroup.com

 

With a copy (which shall not constitute notice) to:

 

David B. Puryear, Jr.

Puryear and Lingle, P.L.L.C.

5501-E Adams Farm Lane

Greensboro, NC  27407

Email:puryear@puryearandlingle.com

Facsimile:   (844) 459-6709  

 

If to the Buyer:

Ni, Zhou Min

Email: min@ hffoodsgroup.com

 

If to Escrow Agent:

 

David B. Puryear, Jr.

Puryear and Lingle, P.L.L.C.

5501-E Adams Farm Lane

Greensboro, NC  27407

Email:puryear@puryearandlingle.com

Facsimile:   (844) 459-6709  

 

- 4 -

--------------------------------------------------------------------------------

 

 

All such notices and communications shall be deemed to be effective and to have
been delivered on (i) the date of delivery thereof if delivered in person, (ii)
one day after a facsimile or e-mail is sent, provided that an appropriate
electronic confirmation is received, (iii) 24 hours after being sent by
overnight courier, or (iv) on the third business day after the mailing thereof
to the last known address of the recipient, except that notice of change of
address shall be effective only upon receipt or upon refusal to accept delivery
thereof.

 

16. Recovery of Attorneys' Fees and Court Costs. In the event of a dispute
concerning the disbursement or distribution of the Escrow Shares which dispute
is resolved by a court order, the prevailing party shall be entitled to recovery
of its reasonable attorneys' fees, court costs, and other related expenses
incident to such cause of action from the other party.

 

17. Entire Agreement. This Agreement, together with the Merger Agreement, as
referenced herein, constitutes the entire agreement among the parties and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties with respect to the subject matter hereof. Any party
hereto may, by an instrument in writing, waive compliance by another party
hereto with any term or provision of this Agreement on the part of such other
party hereto to be performed or complied with. The waiver by any party hereto of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.

 

18. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties and their respective heirs, successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to or
shall (a) confer on any person other than the parties, or their respective
successors or assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement, or (b) constitute the parties' partners or
participants in a joint venture. Escrow Agent shall not be obliged to recognize
any such succession or assignment until written evidence thereof shall have been
received by it.

 

19. Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, in light of the tenor of this Agreement, and upon so agreeing, shall
incorporate such substitute provision in this Agreement. Any term or provision
of this Agreement which is invalid or unenforceable in any jurisdiction shall
not affect the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 

20. Assignment. This Agreement shall not be assignable by any party without the
prior written consent of the other parties hereto.

 

21. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without giving effect to
conflicts of law principles thereof.

 

- 5 -

--------------------------------------------------------------------------------

 

 

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument and any one of which may be introduced in
evidence or used for any other purpose without the production of its duplicate
counterparts.

 

23. Headings. The headings of the foregoing paragraphs of this Agreement are
inserted herein for convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

Escrow Agent:

 

PURYEAR AND LINGLE, P.L.L.C

 

 

 

By:

Exhibit - not for signature

 

 

 

Name: 

 

 

 

Title:

 

 

         

Seller:

 

HF GROUP HOLDING CORP.

            By:  

Exhibit - not for signature

 

    Name:        Title:            

 

HAN FENG, INC.           By:  

Exhibit - not for signature

 

    Name:        Title:    

     

 

Buyer

 

 

 

 

 

 

 

Exhibit - not for signature

 

 

 

Zhou Min Ni

 

 

- 6 -